Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendments filed on 06/13/2022.
Claims 1-5, 7-16, 18-26 and 28-35 are currently pending.
Claims 1-3, 7-9, 12-14, 18-19, 22-26 and 28-35 are rejected.
Claims 4-5, 10-11, 15-16, 20-21, 25-26 and 31-32 are objected to.
Claims 1, 8, 12, 18, 22 and 29 are independent claims.

Response to Amendment
- Claim Objection
6. 	Claim 1 is objected to because of the following informalities: “a PUR” in line 6 should be “the PUR”.  Appropriate correction is required.
7. 	Claim 22 is objected to because of the following informalities: “a PUR release counter” in line 2 should be “a preconfigured uplink resource (PUR) release counter”.  Appropriate correction is required.
8. 	Claim 25 is objected to because of the following informalities: “parameter” in line 3 should be “the parameter”.  Appropriate correction is required.

Claim Interpretation
9. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10. 	The claims 22-24, 26 and 29-32 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Such claim limitations are: means for receiving, means for skipping, means for performing, means for releasing in claim 22; means for synchronizing in claim 23; means for setting in claim 24; means for receiving, means for deactivating in claim 26; means for transmitting, means for determining, means for receiving, means for releasing in claim 29; means for synchronizing in claim 30, means for setting in claim 31; and means for transmitting, means for deactivating in claim 32.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It would have been obvious to one of ordinary skill in the art to conclude that means for receiving is receiver, means for transmitting is transmitter. Therefore, the means for receiving and means for transmitting are definite.

Claim Rejections - 35 USC § 112
11. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12. 	Claim limitations “means for skipping, means for performing, means for releasing in claim 22; means for synchronizing in claim 23; means for setting in claim 24; means for deactivating in claim 26; means for determining, means for releasing in claim 29; means for synchronizing in claim 30, means for setting in claim 31; and means for deactivating in claim 32” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and/or there is no algorithm for each and every step of the above limitations. Therefore, the claims 22-23, 25-26 and 29-32 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
13. 	Claims 25 and 28 depend on claim 22, thus they are rejected for the same reason.
14. 	Claim 35 depends on claim 29, thus it is rejected for the same reason.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
15. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


17. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18. 	Claims 1-3, 7-9, 12-14, 18-19, 22-26 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Xiubin Sha et al. (US 2021/0400567 A1), hereinafter Sha, in view of Jackyung Kim et al. (US 2022/0240341 A1), hereinafter Kim.
For claim 1, Sha teaches a method of wireless communication performed by a user equipment (UE) configured with a preconfigured uplink resource (PUR), comprising: 
receiving a configuration indicating a particular value for a PUR release counter of the UE (Sha, Fig. 7 step 706 and paragraph 87 teach receiving PUR resource configuration (including the URE resource automatic release counter)); and 
selectively, based at least in part on skipping the transmission using the PUR: 
performing another transmission using the PUR when a count value of the PUR release counter does not match the particular value for the PUR release counter, or 
 	releasing the PUR when the count value of the PUR release counter matches the particular value for the PUR release counter (Sha, Fig. 7 and paragraph 87 teach Doing PUR resource release when the duration of continuous failure to use PUR resources exceeds the counter.)
	Sha does not explicitly teach skipping a transmission using a PUR based at least in part on receiving the configuration.
	However, Kim explicitly teaches skipping a transmission using a PUR based at least in part on receiving the configuration (Kim, Fig. 32 and paragraph 437 teach If PUR skipping is permitted, when data to be transmitted in a specific PUR resource is not present, the UE skips the specific PUR resource without performing PUR transmission in the specific PUR resource.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sha with skipping a transmission using a PUR based at least in part on receiving the configuration taught in Kim in order to improving reliability in the execution of a PUR configuration update through a preconfigured uplink resource [Kim: background].
For claim 2, Sha and Kim further teach the method of claim 1, further comprising: synchronizing the count value of the PUR release counter in connection with receiving the configuration (Sha, Fig. 8 and paragraph 94 teach PUR PDCCH (with TA update information or DL grant for TA update. Kim, paragraph 289 teaches the UE receives a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) from the BS to synchronize with the base station and obtain information) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sha with Kim to have synchronizing the count value of the PUR release counter in connection with receiving the configuration because they both teach PUR release based on counter.).
For claim 3, Sha and Kim further teach the method of claim 1, further comprising: setting, based at least in part on receiving the configuration, the count value of the PUR release counter to an initial value, wherein the initial value is zero (Sha, paragraph 89 teaches The specific implementation method based on the counter may include the initial value of the PUR auto release counter being 0.).
For claim 7, Sha and Kim further teach the method of claim 1, wherein the configuration is included in a radio resource control (RRC) message (Sha, Fig. 2 and paragraph 39 teach configuration is included in RRC message.).
For claim 8, Sha teaches a method of wireless communication performed by a network entity, comprising: 
transmitting a configuration indicating a particular value for a preconfigured uplink resource (PUR) release counter (Sha, Fig. 7 step 706 and paragraph 87 teach receiving PUR resource configuration (including the URE resource automatic release counter)); and 
selectively, based at least in part on the transmission using the PUR not being received: 
receiving another transmission using the PUR when a count value of the PUR release counter does not match the particular value for the PUR release counter, or 
 	releasing the PUR when the count value of the PUR release counter matches the particular value for the PUR release counter (Sha, Fig. 7 and paragraph 87 teach Doing PUR resource release when the duration of continuous failure to use PUR resources exceeds the counter.)
	Sha does not explicitly teach determining that a transmission using a PUR is not received based at least in part on transmitting the configuration.
	However, Kim explicitly teaches determining that a transmission using a PUR is not received based at least in part on transmitting the configuration (Kim, Fig. 32 and paragraph 437 teach If PUR skipping is permitted, when data to be transmitted in a specific PUR resource is not present, the UE skips the specific PUR resource without performing PUR transmission in the specific PUR resource.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sha with determining that a transmission using a PUR is not received based at least in part on transmitting the configuration taught in Kim in order to improving reliability in the execution of a PUR configuration update through a preconfigured uplink resource [Kim: background].
For claim 9, Sha and Kim further teach the method of claim 8, further comprising: synchronizing the count value of the PUR release counter in connection with transmitting the configuration (Sha, Fig. 8 and paragraph 94 teach PUR PDCCH (with TA update information or DL grant for TA update. Kim, paragraph 289 teaches the UE receives a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) from the BS to synchronize with the base station and obtain information) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sha with Kim to have synchronizing the count value of the PUR release counter in connection with receiving the configuration because they both teach PUR release based on counter.).
For claim 12, Sha teaches a user equipment (UE) (Sha, Fig. 13) for wireless communication, comprising: 
a memory (Sha, Fig. 13 item 1310); and 
one or more processors (Sha, Fig. 13 item 1310 and paragraph 191) coupled to the memory, the one or more processors configured to: 
 	receive a configuration indicating a particular value for a preconfigured uplink resource (PUR) release counter of the UE (Sha, Fig. 7 step 706 and paragraph 87 teach receiving PUR resource configuration (including the URE resource automatic release counter)); and 
selectively, based at least in part on skipping the transmission using the PUR: 
performing another transmission using the PUR when a count value of the PUR release counter does not match the particular value for the PUR release counter, or 
 	releasing the PUR when the count value of the PUR release counter matches the particular value for the PUR release counter (Sha, Fig. 7 and paragraph 87 teach Doing PUR resource release when the duration of continuous failure to use PUR resources exceeds the counter.)
	Sha does not explicitly teach skipping a transmission using a PUR based at least in part on receiving the configuration.
	However, Kim explicitly teaches skipping a transmission using a PUR based at least in part on receiving the configuration (Kim, Fig. 32 and paragraph 437 teach If PUR skipping is permitted, when data to be transmitted in a specific PUR resource is not present, the UE skips the specific PUR resource without performing PUR transmission in the specific PUR resource.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sha with skipping a transmission using a PUR based at least in part on receiving the configuration taught in Kim in order to improving reliability in the execution of a PUR configuration update through a preconfigured uplink resource [Kim: background].
For claim 13, Sha and Kim further teach the UE of claim 12, wherein the one or more processors are further configured to synchronize the count value of the PUR release counter in connection with receiving the configuration (Sha, Fig. 8 and paragraph 94 teach PUR PDCCH (with TA update information or DL grant for TA update. Kim, paragraph 289 teaches the UE receives a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) from the BS to synchronize with the base station and obtain information) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sha with Kim to have synchronizing the count value of the PUR release counter in connection with receiving the configuration because they both teach PUR release based on counter.).
For claim 14, Sha and Kim further teach the UE of claim 12, wherein the one or more processors are further configured to: set, based at least in part on receiving the configuration, the count value of the PUR release counter to an initial value, wherein the initial value is zero (Sha, paragraph 89 teaches The specific implementation method based on the counter may include the initial value of the PUR auto release counter being 0.).
For claim 18, Sha teaches a network entity (Sha, Fig. 13) for wireless communication, comprising:
a memory (Sha, Fig. 13 item 1310 and paragraph 191); and   -7-PATENT U.S. Patent Application No. 16/949,456 Attorney Docket No. 0097-1103/200364 
one or more processors (Sha, Fig. 13 item 1310) coupled to the memory, the one or more processors configured to: 
 	transmit a configuration indicating a particular value for a preconfigured uplink resource (PUR) release counter (Sha, Fig. 7 step 706 and paragraph 87 teach receiving PUR resource configuration (including the URE resource automatic release counter)); and 
selectively, based at least in part on the transmission using the PUR not being received: 
receiving another transmission using the PUR when a count value of the PUR release counter does not match the particular value for the PUR release counter, or 
 	releasing the PUR when the count value of the PUR release counter matches the particular value for the PUR release counter (Sha, Fig. 7 and paragraph 87 teach Doing PUR resource release when the duration of continuous failure to use PUR resources exceeds the counter.)
	Sha does not explicitly teach determining that a transmission using a PUR is not received based at least in part on transmitting the configuration.
	However, Kim explicitly teaches determining that a transmission using a PUR is not received based at least in part on transmitting the configuration (Kim, Fig. 32 and paragraph 437 teach If PUR skipping is permitted, when data to be transmitted in a specific PUR resource is not present, the UE skips the specific PUR resource without performing PUR transmission in the specific PUR resource.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sha with determining that a transmission using a PUR is not received based at least in part on transmitting the configuration taught in Kim in order to improving reliability in the execution of a PUR configuration update through a preconfigured uplink resource [Kim: background].
For claim 19, Sha and Kim further teach the network entity of claim 18, wherein the one or more processors are configured to: synchronize the count value of the PUR release counter in connection with transmitting the configuration (Sha, Fig. 8 and paragraph 94 teach PUR PDCCH (with TA update information or DL grant for TA update. Kim, paragraph 289 teaches the UE receives a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) from the BS to synchronize with the base station and obtain information) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sha with Kim to have synchronizing the count value of the PUR release counter in connection with receiving the configuration because they both teach PUR release based on counter.).
For claim 22, Sha teaches an apparatus (Sha, Fig. 13) for wireless communication, comprising: 
 	means for receiving a configuration indicating a particular value for a PUR release counter (Sha, Fig. 7, 13 step 706 and paragraph 87 teach receiving PUR resource configuration (including the URE resource automatic release counter)); and 
means for selectively, based at least in part on the transmission using the PUR being skipped: -9-PATENT U.S. Patent Application No. 16/949,456 Attorney Docket No. 0097-1103/200364 
performing another transmission using the PUR when a count value of the PUR release counter does not match the particular value for the PUR release counter, or 
 	releasing the PUR when the count value of the PUR release counter matches the particular value for the PUR release counter (Sha, Fig. 7, 13 and paragraph 87 teach Doing PUR resource release when the duration of continuous failure to use PUR resources exceeds the counter.)
	Sha does not explicitly teach skipping a transmission using a PUR based at least in part on receiving the configuration.
	However, Kim explicitly teaches skipping a transmission using a PUR based at least in part on receiving the configuration (Kim, Fig. 32 and paragraph 437 teach If PUR skipping is permitted, when data to be transmitted in a specific PUR resource is not present, the UE skips the specific PUR resource without performing PUR transmission in the specific PUR resource.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sha with skipping a transmission using a PUR based at least in part on receiving the configuration taught in Kim in order to improving reliability in the execution of a PUR configuration update through a preconfigured uplink resource [Kim: background].
For claim 23, Sha and Kim further teach the apparatus of claim 22, further comprising: means for synchronizing the count value of the PUR release counter in connection with receiving the configuration (Sha, Fig. 8, 13 and paragraph 94 teach PUR PDCCH (with TA update information or DL grant for TA update. Kim, paragraph 289 teaches the UE receives a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) from the BS to synchronize with the base station and obtain information) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sha with Kim to have synchronizing the count value of the PUR release counter in connection with receiving the configuration because they both teach PUR release based on counter.).
For claim 24, Sha and Kim further teach the apparatus of claim 22, further comprising: means for setting, based at least in part on receiving the configuration, the count value of the PUR release counter to an initial value, wherein the initial value is zero (Sha, Fig. 13 and paragraph 89 teach the specific implementation method based on the counter may include the initial value of the PUR auto release counter being 0.).
For claim 28, Sha and Kim further teach the apparatus of claim 22, wherein the configuration is included in a radio resource control (RRC) message (Sha, Fig. 2 and paragraph 39 teach configuration is included in RRC message.).
For claim 29, Sha teaches an apparatus for wireless communication, comprising:  
 	means for transmitting a configuration indicating a particular value for a preconfigured uplink resource (PUR) release counter (Sha, Fig. 7 step 706, Fig. 13 and paragraph 87 teach receiving PUR resource configuration (including the URE resource automatic release counter)); and 
means for selectively, based at least in part on the transmission using the PUR not being received: 
receiving another transmission using a PUR when a count value of the PUR release counter does not match the particular value for the PUR release counter, or 
 	releasing the PUR when the count value of the PUR release counter matches the particular value for the PUR release counter (Sha, Figs. 7, 13 and paragraph 87 teach Doing PUR resource release when the duration of continuous failure to use PUR resources exceeds the counter.)
	Sha does not explicitly teach determining that a transmission using a PUR is not received based at least in part on transmitting the configuration.
	However, Kim explicitly teaches determining that a transmission using a PUR is not received based at least in part on transmitting the configuration (Kim, Fig. 32 and paragraph 437 teach If PUR skipping is permitted, when data to be transmitted in a specific PUR resource is not present, the UE skips the specific PUR resource without performing PUR transmission in the specific PUR resource.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sha with determining that a transmission using a PUR is not received based at least in part on transmitting the configuration taught in Kim in order to improving reliability in the execution of a PUR configuration update through a preconfigured uplink resource [Kim: background].
For claim 30, Sha and Kim further teach the apparatus of claim 29, further comprising: means for synchronizing the count value of the PUR release counter in connection with transmitting the configuration of the PUR release counter (Sha, Fig. 8 and paragraph 94 teach PUR PDCCH (with TA update information or DL grant for TA update. Kim, paragraph 289 teaches the UE receives a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) from the BS to synchronize with the base station and obtain information) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Sha with Kim to have synchronizing the count value of the PUR release counter in connection with receiving the configuration because they both teach PUR release based on counter.).
For claim 33, Sha and Kim further teach the method of claim 8, wherein the configuration is included in a radio resource control (RRC) message (Sha, Fig. 2 and paragraph 39 teach configuration is included in RRC message.).
For claim 34, Sha and Kim further teach the UE of claim 12, wherein the configuration is included in a radio resource control (RRC) message (Sha, Fig. 2 and paragraph 39 teach configuration is included in RRC message.).
For claim 35, Sha and Kim further teach the apparatus of claim 29, wherein the configuration is included in a radio resource control (RRC) message (Sha, Fig. 2 and paragraph 39 teach configuration is included in RRC message.).


Allowable Subject Matter
19. 	Claims 4-5, 10-11, 15-16, 20-21, 25-26 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable (subject to correction of the above noted 112 issue) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
20. 	Applicant's arguments filed 06/13/2022 have been fully considered but they are moot because of the new ground of rejection.

	In order to not invoke 112(f) and reject 112(b), the means plus or non-structural term has to be precede/modified by a structural modifier and the specification has to disclose algorithm for claimed function.
Neither claims 22-24, 26 nor 29-32 meet all the requirement above. Therefore, the claims 22-24, 26 and 29-32 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
21. 	Claims 25 and 28 depend on claim 22, thus they are rejected for the same reason.
22. 	Claim 35 depends on claim 29, thus it is rejected for the same reason.

Conclusion
23. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

24. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412